 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (the “Agreement”), is made as of June 27, 2017,
(the “Effective Date”) by and among Imprimis Pharmaceuticals, Inc., a Delaware
corporation (“Company”), ImprimisRx CA, Inc., a California corporation (“RxCA”),
ImprimisRx PA, Inc., a Delaware corporation (“RxPA” and together with RxCA,
collectively, “Subsidiaries” and each a “Subsidiary”; and together with Company,
RxPA and RxCA, collectively, “Sellers” and each, individually, a “Seller”), and
Creative Pharmacy Solutions Central, LLC, a Delaware limited liability company
doing business as Pharmacy Innovations (“Buyer”).

 

RECITALS

 

WHEREAS, the Company is the owner of ImprimisRx CA, Inc., a California
corporation and licensed pharmacy doing business as ImprimisRx located at 9257
Research Drive, Irvine, CA 92618 (the “RxCA Premises”) and ImprimisRx PA, Inc.,
a Delaware corporation and licensed pharmacy doing business as ImprimisRx
located at 780 Primos Ave., Unit E, Folcroft, PA 19032 (the “RxPA Premises”).

 

WHEREAS, upon the terms and subject to the conditions set forth herein, Buyer
desires to purchase from Seller, and Seller desires to sell to Buyer, certain
Assets (as defined below) of the Company and Subsidiaries in exchange for the
consideration set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained herein, the parties hereto agree as
follows:

 

1. Sale and Transfer of the Assets. Subject to the terms and conditions of this
Agreement, on the Closing Date (as defined in Section 8.1), Seller will sell,
convey, assign, transfer, and deliver to Buyer, and Buyer will purchase, accept
and take from Seller, the Assets (as defined in Section 13.1), free and clear of
any Encumbrances (as defined in Section 13.1). As further outlined in Section
13.7, Seller shall have no obligation in the physical transfer of any of the
Assets to another location, other than to reasonably assist any subcontractors
of Buyer with the packing of the same.

 

2. Purchase Price. The purchase price (the “Purchase Price”) for the Assets
shall be the aggregate of the consideration set forth in Section 2.1 and Section
2.1.4 below.

 

2.1 Cash Consideration. As consideration for the sale, conveyance, assignment,
transfer and delivery to Buyer of the Assets, Buyer shall pay to Company, by
wire transfer of funds to an account or accounts designated by Company, the sum
of Four Hundred Fifty Thousand Dollars ($450,000.00) payable as follows:

 

2.1.1 Initial Cash Payment. Forty Thousand Dollars ($40,000.00 and the “Initial
Cash Payment”) within five (5) days of the Closing Date; and

 

   

 

 

2.1.2 Balance Cash Payment. Four Hundred Ten Thousand Dollars ($410,000.00 and
the “Balance Cash Payment”, which shall bear an interest rate of 6% and together
with the Initial Cash Payment the “Purchase Price”) payable in forty-eight (48)
equal monthly installment payments of Nine Thousand Six Hundred Twenty Eight
Dollars and Eighty Six Cents ($9,628.86 and each a “Monthly Payment”), with each
Monthly Payment due by the 5th day of each subsequent month. The first Monthly
Payment will be due by August 5, 2017.

 

2.1.3 Discount to Balance Cash Payment. In the event the Buyer elects to make
advanced payments such that Buyer delivers to Seller a total of Three Hundred
Sixty Five Thousand Dollars ($365,000.00) of the Balance Cash Payment prior to
December 31, 2017, Seller shall waive the additional remaining amounts due of
the Balance Cash Payment. After December 31, 2017, in the event the Buyer elects
to make an advanced payment in full of the Balance Cash Payment the amount paid
by the Seller shall be made according to the amortization table provided in
Exhibit D and with no prepayment penalty.

 

2.1.4 Post-Closing Adjustment(s). Sixty (60) days after Closing, Buyer will
account for all sales associated with the Assets and with the Business (as
defined in Section 13.1) located at or about Unit E, 780 Primos Avenue, Folcroft
Borough, Pennsylvania (“PA Location”). In the event said sales are less than
Sixty Percent (60.00%) of Seller’s sales associated with the Assets and the
Business of the PA Location in the sixty (60) days preceding the Effective Date,
the Balance Cash Payment will be reduced by $125,000, and the amortization of
the balance Cash Payment described in 2.1.2 will be adjusted accordingly for all
remaining payments; provided, however, Buyer shall use reasonable diligence,
efforts and care to continue to operate the Business of the PA Location
following the Closing Date as it was operated by the Seller prior to the
Effective Date. In the event Buyer claims that the post-Closing Date sales are
less than Sixty Percent (60.00%) of Seller’s pre-Effective Date sales as
outlined in the previous sentence, Buyer shall permit Seller to have full access
during normal business hours to such records of Buyer as may be reasonably
necessary to verify the proper operations and sales of the Business.

 

2.2 Assumption of Liabilities.

 

2.2.1 As additional consideration for the sale, conveyance, assignment, transfer
and delivery to Buyer of the Assets, Buyer, as of the Closing Date, shall assume
the lease of real property entered into by Company with respect to the RxPA
Premises (the “Lease” or “Assumed Liabilities”), provided that, in connection
with the assumption of the Lease, at Closing Buyer shall reimburse Company for,
and thereafter Buyer shall be entitled to all benefits of and any right to
receive a return of, the Twelve Thousand Five Hundred Twenty Nine Dollars and
Ninety Eight Cents ($12,529.98) deposit held in connection with and pursuant to
the terms of the Lease (the “Lease Deposit Reimbursement”).

 

2.2.2 Notwithstanding any provision in any Transaction Agreements (as defined in
Section 13.1) to the contrary, except for assumption of the Assumed Liabilities,
Buyer shall not assume or be deemed to have assumed any liabilities of Seller or
any Subsidiaries or affiliates of Seller (or any predecessor owner of all or
part of Seller’s respective businesses or assets), whether as transferee or
successor, by contract or otherwise, and Seller shall remain liable for, any and
all liabilities of Seller of any kind whatsoever, whether known, unknown,
liquidated or contingent, whether presently in existence or arising or asserted
hereafter, including, without limitation, any accounts payable of Seller
(collectively, the “Excluded Liabilities”).

 

   

 

 

2.3 Purchase Price Allocation. Within thirty (30) days after Closing, Buyer
shall deliver to Seller an allocation of the sum of the Purchase Price and
Assumed Liabilities (and any adjustments thereof) among the Assets as of the
Closing (the “Allocation”) in accordance with Section 1060 of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations thereunder.
Seller shall have an opportunity to review the Allocation for a period of not
more than ten (10) days after receipt of the Allocation (the “Review Period”).
If Seller delivers notice to Buyer prior to the expiration of the Review Period
that Seller’s calculation of any item in the Allocation varies by twenty percent
(20%) or more from the amount for such item set forth in the Allocation
delivered by Buyer, Buyer and Seller shall attempt in good faith to agree on an
adjustment to the Allocation that is mutually agreeable to Buyer and Seller for
a period not to exceed ten (10) days and the Allocation as adjusted by the
parties mutual agreement shall be binding on both Buyer and Seller. If Seller
does not provide notice of any dispute prior to the expiration of the Review
Period, the Allocation shall be deemed to be final and binding on both Buyer and
Seller. Buyer and Seller shall cooperate in connection with the preparation of
Internal Revenue Service Form 8594 for its timely filing. Except as otherwise
required by applicable law, Buyer and Seller shall report for all tax purposes
all transactions contemplated by this Agreement in a manner consistent with the
Allocation and shall not take any position inconsistent therewith in any tax
return, in any refund claim, in any litigation, or otherwise. If Buyer and
Seller are unable to agree on the Allocation, Buyer and Seller shall each be
permitted to file any returns reflecting an allocation of the purchase price as
each shall independently determine.

 

2.4 Assets Acquired on “As Is,” “Where Is” Basis. Notwithstanding anything
contained herein to the contrary, it is understood and agreed that, except as
expressly set forth in this Agreement, including without limitation, the
representations and warranties set forth in Section 4 of this Agreement, Seller
disclaim all warranties or representations of any kind or character, expressed
or implied. Buyer is acquiring the Assets and will accept the Assets in an “as
is,” “where is” condition with all faults, provided, however, all Assets will be
delivered to Buyer at Seller’s existing location at or about Unit E, 780 Primos
Avenue, Folcroft Borough, Pennsylvania. Buyer agrees that Buyer has not relied
upon, and will not rely upon, either directly or indirectly, any representation
or warranty of Seller, or any representation or warranty of any agent or
employee of Seller, except such representations and warranties as expressly set
forth in this Agreement.

 

3. Representations and Warranties of Seller. As a material inducement to Buyer
to enter into this Agreement and consummate the transactions contemplated
hereby, except as set forth in the corresponding sections or subsections of the
disclosure schedule attached hereto (the “Disclosure Schedule”), Seller
represents and warrants to Buyer as of the Closing Date as follows:

 

3.1 Organization. The Company is a corporation, duly formed, validly existing,
and in good standing under the laws of the State of Delaware. RxCA is a
corporation, duly formed, validly existing, and in good standing under the laws
of the State of California. RxPA is a corporation, duly formed, validly
existing, and in good standing under the laws of the State of Delaware.

 

   

 

 

3.2 Authority. Buyer has full power and authority to enter into and consummate
the transactions contemplated by this Agreement. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by the board of directors or managers, as
applicable, of the Buyer and no other corporate, limited liability company, or
other proceedings on the part of any Seller are/e necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by , and, assuming that this
Agreement constitutes a valid and binding agreement of Buyer, constitutes the
legal, valid and binding agreement and obligation of , enforceable in accordance
with its terms, except as such enforcement may be limited by bankruptcy laws,
laws affecting creditors’ rights generally, and equitable principles. No
relationship or contract, order, or any other document or relationship prohibits
or limits the transfers contemplated by this Agreement. Other than for
compliance with the provisions of applicable statutes and regulations, no notice
to, filing with, or authorization, consent, or approval of any domestic or
foreign public body or authority is necessary for the consummation of the
transactions contemplated by this Agreement.

 

3.3 No Violation to Result. The execution, delivery and performance by Seller of
this Agreement and the other documents contemplated hereby and the consummation
by Seller of the transactions contemplated hereby and thereby and the
fulfillment by Seller of the terms hereof and thereof, do not and will not (i)
violate, breach or constitute a default under the respective organizational
documents of Seller, any contract of any Seller, or any law applicable to
Seller, (ii) give any governmental authority or any other person the right to
prohibit any of the transactions contemplated by this Agreement, or (iii) result
in the creation or imposition of any Encumbrance upon the Assets. Except as set
forth on Section 3.3 of the Disclosure Schedule, no notice to, filing with, or
consent of, any person is necessary in connection with the authorization,
approval, execution, delivery or performance by Seller of this Agreement and the
other documents contemplated hereby or the consummation by any Seller of the
transactions contemplated hereby or thereby.

 

3.4 Title to Subject Assets. Seller has good and marketable title to, are the
exclusive legal and equitable owners of, and have the unrestricted power and
right to sell, assign and deliver the Assets. At the Closing Date, Seller will
deliver the Assets free and clear of all Encumbrances of any kind or nature
other than Permitted Encumbrances. Upon Closing, Buyer will acquire exclusive,
good and marketable title to the Assets or a valid leasehold interest in the
RxPA Premises and no restrictions arising out of Seller’s ownership of the
Assets or rental of the RxPA Premises will exist with respect to Buyer’s right
to resell, license, or sublicense any of the Assets or Assumed Liabilities or
engage in the Business in compliance with all laws.

 

3.5 Compliance with Laws. Seller have complied in all material respects with,
and are not in material violation of, and have not received any written or oral
notices of violation with respect to, any laws applicable to Seller, the Assets
or the Business.

 

   

 

 

3.6 No Intent. Seller is not entering into this Agreement with the intent to
hinder, delay, or defraud any person to which any Seller is, or may become,
indebted. The Purchase Price is not less than the reasonably equivalent value of
the Assets.

 

3.7 Licenses and Permits. All licenses held by RxPA are listed in Section 3.7 of
the Disclosure Schedule and there currently are no criminal, administrative,
disciplinary proceedings, or other suits or proceedings pending or threatened
against RxPA nor does Seller have any knowledge of any such proceedings.

 

3.8 No Other Agreements. Neither Seller nor any Representatives (as defined in
Section 13.1) of Seller have entered into any other agreements or arrangements
with respect to the sale or other disposition of the Assets (except for
non-binding letters of intent or similar such instruments that would in no way
affect the transferability of the Assets pursuant to this Agreement) other than
with respect to sales of assets in the ordinary course of business consistent
with past practice.

 

4. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as follows, the truth and accuracy of each of which shall constitute a
condition precedent to the obligations of Seller:

 

4.1 Organization. Buyer is a corporation, duly formed, validly existing, and in
good standing under the laws of the State of Delaware.

 

4.2 Authority. Buyer has full power and authority to execute and deliver this
Agreement and consummate the transactions contemplated hereby. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized by the board of directors of Buyer
and no other corporate or other proceedings on the part of Buyer are necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by
Buyer, and, assuming that this Agreement constitutes a valid and binding
agreement of Seller, constitutes the legal, valid, and binding agreement and
obligation of Buyer, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy laws, laws affecting creditors’ rights
generally, and equitable principles. No relationship of Buyer or contract,
order, or any other agreement to which Buyer is a party prohibits or limits the
transactions contemplated by this Agreement. Other than for compliance with the
provisions of applicable statutes and regulations, Buyer is not required to
provide any notice to, make any filing with, or obtain the authorization,
consent or approval of, any domestic or foreign governmental authority in order
to consummate the transactions contemplated by this Agreement.

 

4.3 No Violation to Result. The execution, delivery and performance by Buyer of
this Agreement and the other documents contemplated hereby and the consummation
by Buyer of the transactions contemplated hereby and thereby and the fulfillment
by Buyer of the terms hereof and thereof, do not and will not (i) violate,
breach or constitute a default under the organizational documents of Buyer, any
contract of Buyer, or any law applicable to Buyer or (ii) give any governmental
authority or any other person the right to prohibit any of the transactions
contemplated by this Agreement. No notice to, filing with, or consent of, any
person is necessary in connection with the authorization, approval, execution,
delivery or performance by Buyer of this Agreement and the other documents
contemplated hereby or the consummation by Buyer of the transactions
contemplated hereby or thereby.

 

   

 

 

5. Buyer Covenants.

 

5.1 Buyer Filing of Change of Ownership Paperwork. After the Closing Date, Buyer
will cause to be timely filed all notices and applications necessary for Buyer
to acquire or, to the extent permissible under applicable law, transfer to Buyer
any permits or contracts held by RxPA in connection with the operation of the
pharmacy and shall change the name of the pharmacy with the Pennsylvania Board
of Pharmacy and all other non-resident Boards of Pharmacy RxPA hold licenses
with. In addition, Buyer shall notify all other necessary third parties of the
change in name and ownership including, where applicable, all insurance
providers and pharmacy benefit managers (“PBM”). Following the Closing Date,
Buyer shall not use the name ImprimisRx PA, Inc., ImprimisRx, Imprimis or any
other trademark or tradename currently owned by, used by or associated with
Seller.

 

5.2 Buyer Response to PBM and Other Audits. After the Closing Date and for a
period of six (6) months, Buyer shall timely respond to any PBM or similar
audits with respect to RxPA that are received by Buyer, and shall promptly give
written notice to Seller of any such audits.

 

5.3 Maintenance of Pharmacy Records. After the Closing Date and receipt from
Seller of all prescription files and records relating to RxPA (the “Pharmacy
Records”), Buyer, at Buyer’s expense, will transfer the Pharmacy Records to
Buyer’s central repository of records. Buyer agrees to preserve all Pharmacy
Records, to respond to any inquires received with reference thereto, to provide
Seller with reasonable access thereto and permit Seller to make copies thereof
during normal business hours for a period of seven (7) years following the
Closing Date.

 

5.4 Employer Identification Number (EIN); Provider Numbers; License
Applications.

 

5.4.1 From and after the Closing Date, for income tax reporting purposes all
activities with respect to RxPA shall be reportable under Buyer’s EIN, and Buyer
will have no responsibility for filing tax returns under the Seller’ EINs for
RxPA nor for any tax, interest, penalty or other assessment arising therefrom.

 

5.4.2 Within fifteen (15) days after Closing, Buyer will submit all change of
ownership notices, applications, fees, and other documentation necessary to
obtain any required licenses from the Pennsylvania Board of Pharmacy and other
Boards of Pharmacy with respect to Buyer’s ownership of RxPA (the “RxPA
Licensure”).

 

5.4.3 Buyer will obtain new NPI and NCPDP numbers to be used in connection with
Buyer’s pharmacy and shall activate such new NPI and NCPDP numbers within
fifteen (15) days after Buyers receipt of RxPA Licensure.

 

   

 

 

5.4.4 Within ninety (90) days after Closing, Buyer will submit (i) all change of
ownership notices, applications, fees, and other documentation necessary to
obtain required licenses in any jurisdiction other than Pennsylvania with
respect to Buyer’s ownership of RxPA (“Other Licensure”); and (ii) all change of
ownership and other documentation necessary in connection with all PBM and payer
contracts (together with Other Licensure, collectively “Required Approvals”).

 

5.5 Actions Under Power of Attorney. All powers granted to Buyer pursuant to the
power of attorney (as outlined herein) delivered to Buyer pursuant to Section
8.2.4(d) of this Agreement shall expire upon the earliest to occur of (i)
Buyer’s receipt of all Required Approvals; and (ii) ninety (90) days after
Closing (the “POA Term”); provided, however, that the POA Term may be extended
for one or more additional sixty (60) day periods with the written consent of
Seller. Upon expiration of the POA Term, Buyer (i) shall not exercise any powers
granted to Buyer pursuant to such power of attorney; and (ii) shall either
deliver the original of such power of attorney to Seller or provide written
confirmation to Seller that the original of such power of attorney has been
destroyed.

 

5.6 Security Agreement. To secure all of Buyer’s liabilities to Seller and its
affiliates pursuant to this Agreement, including the Purchase Price and Balance
Cash Payments or otherwise (collectively, the “Obligations”), Buyer grants to
Seller a security interest in all Assets (to the extent allowed by applicable
law) and a lien upon and security interest in all its personal property and any
and all additions, substitutions, and proceeds thereto or thereof, wherever
located and now owned or hereafter acquired or arising, relating to the Assets
(collectively, the “Collateral”). All capitalized terms used herein and not
defined have the meaning set forth in the Uniform Commercial Code as in effect
in any jurisdiction in which any of the Collateral may at the time be located
(the “UCC”). Seller reserves the right, in its sole discretion, and Buyer
authorizes Seller, upon such election, to file a UCC financing statement
describing the Collateral as “all assets.” Buyer also ratifies its authorization
for Seller to have filed, in its sole discretion, any UCC financing statement or
amendment thereto describing the Collateral as “all assets” in effect in any
jurisdiction if filed prior to the date hereof. Upon full and final payment by
Buyer to Seller of the Balance Cash Payment, Seller will, within five (5)
calendar days of receipt of such full and final payment, file at Seller’s
expense such document(s) as are necessary to terminate any such UCC financing
statement(s). Buyer will cooperate with Seller or any successor secured party in
obtaining control with respect to the Collateral. Buyer hereby grants to Seller
an irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Seller at
law and in equity, including such rights and remedies available to Seller
pursuant to this Agreement. Seller may at any time enforce its rights against
Buyer.

 

6. Transfer Provisions.

 

6.1 Purchased Assets. In the event that, at any time or from time to time
following the Closing, any party identifies any asset that is included within
the definition of “Assets” that was not transferred as of Closing, then Seller
shall promptly transfer, or cause to be transferred, such asset to Buyer for no
additional consideration. Prior to any such transfer, Seller shall hold such
asset in trust for Buyer.

 

   

 

 

6.2 Interim Medication and Devices Inventory and Reconciliation. On the Closing
Date, Seller shall deliver to Buyer an inventory of all Assets on hand at the
RxPA Premises and RxCA Premises as of the Closing Date (“Closing Inventory”) as
outlined in Exhibit C.

 

6.3 Limited Power of Attorney. Effective upon the Closing, the Seller hereby
irrevocably appoint Buyer and its successors, agents and assigns as its true and
lawful attorney, in its name, place and stead, with power of substitution, to
take any action and to execute any instrument which Buyer may deem necessary or
advisable for the purposes of: (i) demanding and receiving any and all Assets
not held by Seller and to make endorsements and give receipts and releases for
and in respect of the same; (ii) to institute, prosecute, defend, compromise, or
settle any and all proceedings with respect to the Assets and the Lease; (iii)
to receive and open all mail, packages and other communications addressed to
RxPA relating to the Business; and (iv) conveying to Buyer the right to use,
among other required numbers, but not limited to, RxPA’s state licenses, Board
of Pharmacy registrations, DEA registrations, Medicaid Provider Numbers,
Medicare Provider Numbers, and NCPDP and NPI numbers.

 

7. Survival of Representations and Warranties. Except for the representations
and warranties of Seller set forth in Sections 3.1, 3.2, and 3.4 and the
representations and warranties of Buyer set forth in Section 4.1 and 4.2, which
warranties shall survive indefinitely, all representations and warranties made
under this Agreement will survive the Closing for a period of one (1) year.

 

8. Conditions to Closing.

 

8.1 Closing. The transactions contemplated by this Agreement shall close by
electronic exchange of documents (the “Closing”) as soon as practicable after
the date on which the document deliveries and actions referenced in this Section
8 are completed, in no case later than July 17, 2017 (the “Closing Date”).

 

8.2 Conditions to Buyer’s Obligations. The obligations of Buyer to consummate
the transactions contemplated under this Agreement and the other Transaction
Agreements are subject to the fulfillment and satisfaction, prior to or at the
time of the Closing, of each of the following conditions precedent (the “Buyer
Conditions”), any one or more of which may be waived, in part or in full, by
Buyer in writing:

 

8.2.1 The representations and warranties of contained in this Agreement (and in
any other Transaction Agreement delivered by any Seller pursuant hereto) shall
be true, correct, and complete in all material respects on and as of the
Closing.

 

8.2.2 All of the terms, covenants, agreements and obligations of this Agreement
to be complied with, performed, or satisfied by any Seller on or before the
Closing Date shall have been duly complied with, performed, or satisfied in all
material respects on or before such date.

 

8.2.3 Any lenders to Seller who are required to approve or consent to the sale
of the Assets to Buyer pursuant to this Agreement shall have delivered an
approval or consent, including assurance that Buyer will not be liable for any
claims such lenders may have against Seller or the Assets.

 

   

 

 

8.2.4 On or prior to the Closing, Seller shall have delivered or made available
to Buyer the following:

 

(a) the Pharmacy Records.

 

(b) a Bill of Sale duly executed by in the form attached hereto as Exhibit A;

 

(c) an unconditional consent to assignment of the Lease to Buyer from the
landlord set forth in the Lease;

 

(d) a Power of Attorney duly executed by RxPA in the form attached hereto as
Exhibit B;

 

(e) duly executed counterparts to this Agreement and all other Transaction
Agreements to which is a party; and

 

(f) such other bills of sale, assignments, certificates of title and other
documents of transfer as may be reasonably requested by Buyer in order to convey
to Buyer good and marketable title to all of the Assets, free and clear of all
Encumbrances other than Permitted Encumbrances, and in order to carry out the
intentions and purposes of this Agreement and the other Transaction Agreements
and the transactions contemplated hereby and thereby.

 

8.2.5 Buyer shall have secured to Buyer’s reasonable satisfaction such
assurance(s) and agreement(s) for as sought by Buyer with the current licensed
pharmacist in charge (“PIC”) employed at Seller’s existing location at or about
Unit E, 780 Primos Avenue, Folcroft Borough, Pennsylvania for said PIC’s
employment with Buyer following the Closing; provided, however, Buyer shall
offer PIC, within five (5) business days of the execution of this Agreement and
made effective upon Closing, a compensation package (including salary and
benefits).

 

8.3 Conditions to Seller’s Obligations. The obligations of the Seller to
consummate the transactions contemplated under this Agreement and the
Transaction Agreements are subject to the fulfillment and satisfaction, prior to
or at the time of the Closing, of each of the following conditions precedent,
any one or more of which may be waived, in part or in full, by the Company in
writing:

 

8.3.1 The representations and warranties of Buyer contained in this Agreement
(and in any other Transaction Agreement delivered by Buyer pursuant hereto)
shall be true, correct and complete in all material respects on and as of the
Closing.

 

8.3.2 All of the terms, covenants, agreements and obligations of this Agreement
to be complied with, performed or satisfied by Buyer on or before the Closing
Date shall have been duly complied with, performed or satisfied in all material
respects on or before such date.

 

   

 

 

8.3.3 Buyers shall have delivered to Seller, directly or through an
intermediary, to Company:

 

(a) the Initial Cash Payment, the Lease Deposit Reimbursement, and, if any, the
Apportioned Obligations Reimbursement (as defined in Section 13.5);

 

(b) any document or instrument reasonably requested by Seller to evidence
Buyer’s assumption of all obligations under the Lease;

 

(c) duly executed counterparts to this Agreement and all other Transaction
Agreements to which such Buyer is a party; and

 

(d) such other bills of sale, assignments, certificates of title and other
documents of transfer as may be reasonably requested by Seller in order to
convey to Buyer good and marketable title to all of the Assets and in order to
carry out the intentions and purposes of this Agreement and the other
Transaction Agreements and the transactions contemplated hereby and thereby all
as duly executed by Buyer.

 

9. Liability and Indemnification.

 

9.1 Each of Buyer, on one hand, and Seller, jointly and severally, but in each
case subject to Section 9.5 of this Agreement, on the other hand, hereby
covenant and agree to indemnify, defend, protect and hold harmless the other
party and such party’s affiliated parties, agents, successors, and assigns from,
against and in respect of all Damages (defined below) suffered, sustained,
incurred or paid by the other party, in each case in connection with, resulting
from or arising out of (whether or not involved in a third party claim): (i) the
breach of any representation or warranty made by such party; (ii) the breach of
any covenant or agreement on the part of such party; and (iii) enforcing the
indemnification rights of the Indemnified Party (as defined below).

 

9.2 Subject to Section 9.5 of this Agreement, Buyer shall indemnify, defend,
protect and hold harmless Seller and Seller’s respective agents, successors, and
assigns, from and against any and all Damages arising, resulting from, or
relating to the ownership of the Assets and the operation of the Business, in
each instance arising after the Closing Date.

 

9.3 Seller, subject to Section 9.5 of this Agreement, shall indemnify, defend,
protect and hold harmless Buyer, and Buyer’s agents, successors, and assigns,
from and against any and all Damages arising, resulting from or relating to the
ownership of the Assets and operation of the Business, in each instance arising
on or prior to the Closing Date.

 

9.4 In the event any claim for indemnification hereunder arises, including,
without limitation, on account of a claim or action made or instituted by a
third party, the party to this Agreement seeking indemnification (the
“Indemnified Party”) hereunder shall notify in writing the party hereto from
which it seeks indemnification (the “Indemnifying Party”) as soon as reasonably
practicable, but in no event later than fifteen (15) days, after the Indemnified
Party has actual knowledge of any claim that it has under this Section 9.

 

   

 

 

9.5 Notwithstanding any provisions of this Agreement to the contrary, each party
expressly agrees that (i) in no event shall any indemnifying party’s aggregate
liability for any Damages payable to the indemnified parties pursuant to the
indemnification provisions of this Section 9 exceed an amount equal to Purchase
Price; (ii) in the absence of fraud, gross negligence, or intentional misconduct
(a) recourse for any Damages payable to the indemnified parties pursuant to the
indemnification provisions of this Section 9 shall be limited to assets then
held by the applicable indemnifying party; and (b) no party shall seek to
recover Damages from any employee, officer, director, manager, stockholder,
member, any affiliate (or any employee, officer, director, manager, stockholder,
or member of any affiliate) of the indemnifying party.

 

10. Seller’s Accounts Receivable. All accounts receivable of RxPA, including
third-party receivables, which accrue prior to the Closing Date shall remain the
property of Seller. For a period of ninety (90) days from and after the Closing
Date, Buyer agrees to accept payment of accounts receivable for and on behalf of
Seller, and shall make an accounting of and transmit such collected receivables
to the Company on Friday of each week, whether received during such 90-day
period or thereafter (“A/R Payments”). On the 91st day after the Closing Date,
Buyer shall return all records of A/R Payments to the Company. A/R Payments
received, unless otherwise specified by any payer, shall be allocated on a first
in first out basis. Notwithstanding any of the above, Buyer shall have no duty
actively to attempt to collect such receivables, but will cooperate with Seller
in such collection.

 

11. Publicity and Disclosure.

 

11.1 Buyer and the Company shall mutually determine the form and substance of
any press release, publicity or other public communication related to this
Agreement or the transactions contemplated hereby. Each party shall use
commercially reasonable efforts to provide the other with the opportunity to
comment on the initial press release announcing this Agreement and the
transactions contemplated hereby prior to its release. No party shall make any
disclosure of this Agreement or the existence, terms and conditions hereof
(whether or not in response to an inquiry about the existence or subject matter
of this Agreement), unless previously approved by Buyer and the Company.
Notwithstanding the foregoing, nothing contained herein shall prohibit any party
from making any disclosure which the party in good faith believes is required
by, or advisable according to, applicable laws, regulations or stock market
rules.

 

11.2 Buyer hereby agree that each shall hold, and shall use its commercially
reasonable efforts to cause its Representatives to hold, in strict confidence
from any Person (other than such Representatives), and shall not (and shall use
commercially reasonable efforts to cause its Representatives not to) disclose,
transfer, transmit or use, any and all Buyer Confidential Information (defined
below), except to the extent: (i) compelled to disclosure by judicial or
administrative process or by other requirements of law upon the advice of
counsel and following prompt notice to Buyer of any related proceeding thereby
allowing Buyer reasonable opportunity to seek an appropriate protective order or
other assurance that Buyer Confidential Information shall be afforded
confidential treatment, (ii) previously known by the Person receiving such Buyer
Confidential Information or (iii) in the public domain through no fault of the
receiving person. After the Closing, shall, and shall use commercially
reasonable efforts to cause their Representatives to, at the request and option
of Buyer, deliver all tangible embodiments (and all copies) of Buyer
Confidential Information that are in such party’s possession or under such
party’s control.

 

   

 

 

12. Non-Competition.

 

12.1 Covenant Not to Compete. For the period commencing with the Closing and
ending on the second anniversary of the Closing, each of Seller and their
respective directors, officers, managers, affiliates, agents, successors and
assigns (except, in each instance, for any stockholder of the Company or any
directors, officers, managers, affiliates (other than the Subsidiaries), agents,
successors, and assigns of any stockholder of the Company), shall not, for any
reason whatsoever, directly or indirectly, for themselves, as a principal, or
for another’s account, on behalf of or in conjunction with any other person or
through any form of ownership in any person, anywhere in the continental United
States:

 

12.1.1 engage in participate, sponsor, organize, encourage, lend to, or invest
in any activity competitive with any aspect of the Business,;

 

12.1.2 cause, induce, solicit or encourage any contractor, vendor, service
provider, strategic partner or actual or prospective customer of the Business
(the “Covered Persons”) to terminate such status or advise any person against
entering into such status;

 

12.1.3 otherwise intentionally disrupt or interfere with, or attempt to disrupt
or interfere with, the relations of Buyer with any Covered Person as such
relations relate to the Assets or Business; or

 

12.1.4 disparage or make any false or inaccurate statements (whether in oral,
written, electronic or other form) to any media source, industry member,
company, or group, financial institution or Covered Person regarding Buyer as
they relate to the Assets or Business;

 

provided, that the foregoing shall not prohibit any such persons from,
collectively, owning as a passive investment ten percent (10%) or less of the
equity of any publicly-traded or privately held entity. For purposes of the
foregoing, a person who is not a customer of the Business shall be considered a
“prospective customer” if any Subsidiaries made a presentation or written
proposal to such person during the twenty-four (24) month period preceding the
date hereof or was preparing to make such a presentation or proposal on the date
hereof.

 

13. General Provisions.

 

13.1 Certain Definitions.

 

13.1.1 “Assets” means all of Seller’s respective right, title and, interest in
and to all assets properties, interests, and other rights of Seller directly
related to the Business other than Excluded Assets, including without
limitation: (i) all intellectual property rights directly relating to the
Business (including, without limitation, all patent rights, trademarks,
copyrights, inventions, trade secrets, and other intellectual property and
proprietary rights owned by Seller relating to the Business) of Seller and all
rights thereunder or in respect thereof; (ii) all training materials,
presentation materials, and sales or promotional materials of each Seller
relating to the Business; (iii) all tangible and intangible assets relating to
the Business, including the Closing Inventory and all other inventory,
equipment, and fixed assets; (iv) copies of all Pharmacy Records, customer
lists, books, files, papers, ledgers, correspondence, databases, information
systems, programs, materials, documents and records of each Seller relating to
the Business as physically maintained or maintained on any other medium; (v) to
the extent transferable, all permits of RxPA; and (vi) all claims, causes of
action, rights to tender claims, or other rights against any person related to
the Assets, including, without limitation, those assets set forth on the asset
schedule, dated as of the Effective Date, delivered by Buyer to Seller, but
excluding, in all instances, the Excluded Assets.

 

   

 

 

13.1.2 “Business” means and is specifically limited to the Seller’s topical
sinusitis line of business.

 

13.1.3 “Buyer Confidential Information” means all: (i) documents and information
concerning Buyer or any of its respective Representatives furnished in
connection with this Agreement, any of the other Transaction Agreements or the
transactions contemplated hereby or thereby (including, without limitation, any
claim or dispute arising out of or related to this Agreement or the transactions
contemplated hereby, or the interpretation, making, performance, breach or
termination thereof); and (ii) all information concerning the Agreement, the
Business and the Assets that is not generally available to the public and
including, without limitation, any information provided or made available to the
Company following the Closing pursuant to the Agreement.

 

13.1.4 “Company Confidential Information” means all documents and information
concerning Seller or any of their respective Representatives or affiliates
furnished in connection with this Agreement or the transactions contemplated
hereby; provided, however, that Company Confidential Information shall not
include the Assets.

 

13.1.5 “Damages” means all liabilities, losses, claims, damages, causes of
actions, lawsuits, administrative proceedings (including informal proceedings),
investigations, audits, demands, assessments, adjustments, judgments, settlement
payments, deficiencies, penalties, fines, taxes, and costs and expenses
(including, without limitation, reasonable and documented attorneys’ fees).

 

13.1.6 “Encumbrance” means any claim, lien, pledge, assignment, option, charge,
easement, license, restraint, security interest, right-of-way, encumbrance,
mortgage or other right or obligation (including, without limitation, with
respect to any securities, any preemptive right, right of first refusal, put,
call or other restriction on transfer, and, with respect to intellectual
property rights, any license, covenant, release or immunity), other than
encumbrances created by or through Buyer.

 

13.1.7 “Excluded Assets” means, with respect to each Seller, any cash on hand,
cash in banks, accounts receivable, any contracts and contract rights with
respect to all contracts, anticipated or actual tax refunds, any and all refunds
payable to Seller, and rights under insurance policies, including any refunds of
prepaid insurance or refunds upon termination.

 

13.1.8 “Permitted Encumbrance” means (a) liens imposed by law for taxes that are
not yet due; (b) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like liens imposed by law, securing obligations that are
not overdue; (c) rights reserved to or vested in any governmental authority to
control or regulate, or obligations or duties to any governmental authority with
respect to, any right, power, franchise, grant, license, permit or use of any
property; and (d) any extension, renewal or replacement of the foregoing.

 

   

 

 

13.1.9 “Representatives”, with respect to any person (which shall include any
person, limited liability company, partnership, trust, unincorporated
organization, corporation, association, joint stock company, business,
governmental authority or other entity), means the directors, officers,
employees, consultants, agents or other representatives thereof (including legal
counsel, accountants, financial advisors, investment bankers and brokers).

 

13.1.10 “Transaction Agreements” means this Agreement, the Bill of Sale
delivered pursuant to Section 8.2.4(b) and any other documents or instruments
delivered pursuant to Section 8.2.4(f).

 

13.2 Further Assurances. After the Closing Date, Seller shall execute and
deliver all such further instruments, documents, deeds, bills of sale,
assignments and assurances and shall take and perform all other acts which the
other may reasonably request in order to further effect or perfect the sale and
transfer of the Assets to Buyer as contemplated in this Agreement. Following the
Closing: (i) Buyer shall promptly deliver to the Company any mail or other
communications received by Buyer relating to the Excluded Assets or the Excluded
Liabilities; (ii) each Seller, as applicable, shall promptly forward to Buyer
any payments received by such Seller on account of any Purchased Assets; and
(iii) each Seller shall promptly deliver to Buyer any mail or other
communications received by such Seller relating to the Assets or the Lease.

 

13.3 Termination. This Agreement may be terminated be terminated and abandoned
at any time prior to the Closing Date by (i) mutual written agreement of Seller
and Buyer, (ii) by written notice from Seller to Buyer or Buyer to Seller if the
Closing shall not have occurred on or before August 30, 2017; provided, however,
that the party seeking to terminate this Agreement shall not seek to terminate
because of its breach or violation of any representation, warranty, or covenant
contained herein having caused or resulted in a failure of the Closing to occur
by such date, (iii) by Seller’s written notice to Buyer in the event of a
material breach by Buyer, provided, Seller are not then in material breach of
any of the provisions of this Agreement, (iv) by Buyer’s written notice to
Seller in the event of a material breach by any Seller, provided Buyer is not
then in material breach of any of the provisions of this Agreement, or (v) by
the Buyer if a third party initiates a claim or proceeding which has or is
reasonably likely to have a material adverse effect on the Assets or the
Business.

 

13.4 Time. Time is of the essence to the performance of the parties under this
Agreement.

 

13.5 Sales Tax; Property Taxes.

 

13.5.1 Buyer and Company shall each pay one-half of all sales and use taxes
arising out of transfer of the Assets, if any.

 

13.5.2 Liability for all personal property taxes and any real property taxes
payable in connection with the Lease, and similar ad valorem obligations levied
with respect to the Assets or the Lease for a taxable period that includes (but
does not end on) the Closing Date (the “Apportioned Obligations”) shall be
apportioned between Seller and Buyer based on the number of days of such taxable
period included in the period ending on the Closing Date (the “Pre-Closing Tax
Period”) and the number of days of such taxable period included in the period
after the Pre-Closing Tax Period (the “Post-Closing Tax Period”). Seller shall
be liable for the proportionate amount of such Apportioned Obligations that is
attributable to the Pre-Closing Tax Period and Buyer shall be liable for the
proportionate amount of such Apportioned Obligations that is attributable to the
Post-Closing Tax Period. At the Closing, the amount of any unpaid Apportioned
Obligations payable by Seller with respect to the Pre-Closing Period, if any,
shall be set off against the Purchase Price payable by Buyer and if any portion
of the Apportioned Obligations payable with respect to the Post-Closing Period
were paid by Seller, Buyer shall reimburse Seller for such amount (the
“Apportioned Obligations Reimbursement”).

 

   

 

 

13.6 License and Permit Transfer; Fees and Costs. Buyer will be responsible for
any and all fees and costs associated with the assumption or transfer to Buyer,
or any company owned by Buyer, of any licenses or permits held by RxPA. Seller
shall provide reasonable cooperation and support to Buyer in the transfer of any
licenses or permits held by RxPA into Buyer’s name; provided, however, such
additional cooperation and support shall not exceed a total of ten (10) hours.

 

13.7 Transfer/Shipping/Delivery Fees and Costs. Any and all shipping costs
related to the delivery of the Assets to be acquired from RxPA Premises and RxCA
Premises shall be at Buyer’s sole cost and expense and Buyer shall remove all
such Assets from any premises of Seller on or before July 31, 2017.

 

13.8 Notices. All notices, statements or demands shall be in writing and shall
be served in person, by facsimile, by e-mail, by express mail, by certified mail
or by private overnight delivery. Service shall be deemed conclusively made: (i)
at the time of service, if personally served; (ii) at the time of receipt, if
served by facsimile or e-mail; (iii) twenty four (24) hours after deposit in the
United States mail, properly addressed and postage prepaid, if served by express
mail; (iv) five (5) days after deposit in the United States mail, properly
addressed and postage prepaid, return receipt requested, if served by certified
mail; and (v) twenty four (24) hours after delivery by the party giving the
notice, statement or demand to the private overnight deliverer, if served by
private overnight delivery.

 

Notices to Seller shall be given to:   Imprimis Pharmaceuticals       Attn:    
  12264 El Camino Real, Suite 350       San Diego, CA 92130       Phone:      
Fax:       E-mail:           Notices to Buyer shall be given to:   Creative
Pharmacy Solutions Central, LLC       Attn:       2535 Johns Place      
Jamestown, NY 14738       Phone:       Fax:       E-mail:           With a copy
to:   Lundberg Price P.C.       Attn:       202 West Fourth Street      
Jamestown, NY 14701       Phone:       Fax:       E-mail:  

 

   

 

 

Either party may, by virtue of written notice in compliance with this paragraph,
alter or change the address or the identity of the person to whom any notice, or
copy thereof, is to be sent.

 

13.9 Waivers. A waiver by any party of any of the terms and conditions of this
Agreement in any one instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach thereof, nor
shall it be deemed a waiver of performance of any other obligation hereunder.

 

13.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors and assignees of the parties.

 

13.11 Headings. The subject headings of the paragraphs and subparagraphs of this
Agreement are for convenience only and shall not in any way affect the
construction or interpretation of any provision of this Agreement.

 

13.12 Entire Agreement. This Agreement contains the entire understanding of the
parties hereto relating to the subject matter hereof and supersedes all prior
and collateral agreements, understandings, statements and negotiations of the
parties. Each party acknowledges that no representations, inducements promises,
or agreements, oral or written, with reference to the subject matter hereof have
been made other than as expressly set forth herein.

 

13.13 Severability. If any provision of this Agreement, as applied to any party
or to any circumstance, shall be found by a court of competent jurisdiction to
be void, invalid or unenforceable, the same shall in no way affect any other
provision of this Agreement, the application of any such provision in any other
circumstance, or the validity or enforceability of this Agreement.

 

13.14 Governing Law/Interpretation. This Agreement shall be governed by,
construed in accordance with and enforced under the internal laws of the State
of Delaware. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 



   

 



 

13.15 Disputes. In the event a dispute should arise between the Sellers, on the
one hand, and Buyer, on the other, whether based on contract, tort, statute, or
other legal theory, arising out of this Agreement, such dispute shall be
resolved by binding arbitration to take place in the State of California.

 

13.16 Assignment. The respective rights and obligations of the parties to this
Agreement may not be assigned by any party without the prior written consent of
the other, which consent may not be unreasonably withheld or delayed.

 

13.17 Successors and Assigns. The terms and provisions of this Agreement shall
be binding on and inure to the benefit of the successors and assigns of the
parties.

 

13.18 Modification and Waiver. This Agreement may not be amended, modified, or
supplemented except by written agreement signed by each of the parties hereto.
No waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision.

 

13.19 Counterparts. This Agreement may be executed in two or more counterparts,
which when taken together, whether or not including any transmitted by email or
facsimile, shall constitute a single, signed, final, original edition of this
Agreement.

 

   

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

SELLERS:   BUYER:       Imprimis Pharmaceuticals, Inc.   Creative Pharmacy
Solutions Central, LLC   a Delaware corporation   a Delaware limited liability
company           By: /s/ Mark L. Baum   By: /s/ Richard Moon Mark L. Baum  
Richard Moon Its: Chief Executive Officer   Its: President

 

ImprimisRx CA, Inc.     a California corporation           By: /s/ Mark L. Baum
    Mark L. Baum     Its: Chief Executive Officer    

 

ImprimisRx PA, Inc.     a Delaware corporation           By: /s/ Mark L. Baum  
  Mark L. Baum     Its: Chief Executive Officer    

 

   

 

 

